                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WILLIE LEE WIMBERLY,

                   Petitioner,

                                              Civil Case No. 18-11953
v.                                            Honorable Linda V. Parker

DUNCAN MACLAREN,1

               Respondent.
__________________________________/

  OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
HABEAS CORPUS; GRANTING A CERTIFICATE OF APPEALABILITY;
  AND GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS ON
                       APPEAL

      Willie Lee Wimberly (“Petitioner”), through attorney S. Allen Early, has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner

challenges his Michigan state court convictions for two counts of assault with

intent to commit murder in violation of Michigan Compiled Laws § 750.83. For

the following reasons, the Court is denying the petition.




1
  The Court is amending the case caption to reflect the proper respondent in this
case, Duncan MacLaren, the warden of the prison where Petitioner is currently
incarcerated. See Rule 2(a) of the Rules Governing § 2254 Cases.

                                          1
                                   I.     Background

      Petitioner was convicted following a jury trial in the Circuit Court for

Wayne County, Michigan. The Court recites verbatim the relevant facts from the

Michigan Court of Appeals’ opinion:

      Defendant was convicted of aiding or abetting the shooting assaults of
      Brendon Charles and Seylon Dudley during the early morning hours
      of January 1, 2013, in an apparent road-rage incident after Charles and
      Dudley left the MGM Grand Casino in Detroit. Charles and Dudley
      left the casino in a Range Rover driven by Charles. Defendant, who
      had also been at the casino, was driving a Ford Expedition with two
      passengers, one of whom was Steven Smith–Rush (“Rush”). After an
      altercation between the drivers of the two vehicles while leaving the
      casino, the Expedition followed the Range Rover onto the I–94
      freeway, eventually pulled alongside the vehicle, and then multiple
      gunshots were fired from the Expedition into the Range Rover.
      Charles and Dudley were both struck by gunfire.

      Defendant and Rush were arrested later in January 2013, but Rush
      was initially charged only with accessory after the fact. Charles was
      murdered the day before a joint preliminary examination for
      defendant and Rush was to be held on January 30, 2013. When the
      preliminary examination ultimately concluded in April 2013,
      defendant was bound over for trial on two counts of assault with intent
      to commit murder and one count of felony-firearm. The district court
      found insufficient credible evidence to add assault charges against
      Rush, but bound Rush over for trial on charges of accessory after the
      fact and giving a false statement to the police. Rush later entered a
      guilty plea to the latter charge. Defendant testified at trial and
      admitted driving the Expedition when his passengers fired gunshots
      into the Range Rover, but argued that he was merely present in the
      vehicle, was unaware that his passengers intended to fire gunshots
      into the Range Rover, and did nothing to aid or assist the passengers
      in the shooting assault of the two victims. The prosecution presented
      evidence linking defendant to an attempt to bribe Charles if he did not
      testify at the preliminary examination, and linking him to Charles’s
      murder the day before the scheduled preliminary examination. The
                                         2
      jury convicted defendant of two counts of assault with intent to
      commit murder, but acquitted him of the felony-firearm charge.

People v. Wimberly, No. 321490, 2015 WL 6161545, at *1 (Mich. Ct. App. Oct.

20, 2015). These facts are presumed correct on habeas review pursuant to 28

U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F. 3d 410, 413 (6th Cir. 2009)

      The Michigan Court of Appeals affirmed Petitioner’s conviction and

sentence on direct appeal. Wimberly, 2015 WL 6161545. The Michigan Supreme

Court denied Petitioner leave to appeal. People v. Wimberly, 890 N.W. 2d 974

(Mich. 2017).

      Petitioner asserts the following grounds in support of his request for federal

habeas relief:

      I.     Petitioner Willie Wimberly was denied a fair trial when the trial
      court denied his Sixth Amendment right to retained counsel of his
      choice.

      II.   Petitioner Willie Wimberly is entitled to a new trial as he was
      denied effective assistance of counsel.

      III. Petitioner Willie Wimberly is entitled to be resentenced
      because the facts in support of some of his offense variable scores and
      facts in support of departures reasons were not found by the jury to be
      proven beyond a reasonable doubt, and because the trial court
      improperly departed from the guidelines and the mistake in scoring
      the guidelines invalidates this departure and the departure is
      unreasonable because it is based on incorrect guidelines and because
      the correct guideline range is in a completely different cell which does
      not overlap with the erroneous guideline range and the Court of
      Appeals decision is in conflict with the Supreme Court decision of
      Gall v. United States and Rita v. United States and denies petitioner
      due process.
                                         3
                             II.    Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

govern this case. See Lindh v. Murphy, 521 U.S. 320, 336 (1997). AEDPA

provides:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim--

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from

[that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam)

(quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone,

535 U.S. 685, 694 (2002).

      “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing
                                           4
legal principle from [the Supreme] Court but unreasonably applies that principle to

the facts of [the] petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003)

(quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n

order for a federal court to find a state court’s application of [Supreme Court]

precedent ‘unreasonable,’ the state court’s decision must have been more than

incorrect or erroneous. The state court’s application must have been ‘objectively

unreasonable.’” Wiggins, 539 U.S. at 520-21 (citations omitted); see also

Williams, 529 U.S. at 409. “AEDPA thus imposes a ‘highly deferential standard

for evaluating state-court rulings,’ and ‘demands that state-court decisions be given

the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

Lindh, 521 U.S. at 333, n.7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per

curiam)).

                                 III.   Discussion

                        A. The Concurrent Sentencing Doctrine

      Respondent urges the Court invoke the “concurrent sentence” doctrine and

not review Petitioner’s claims because Petitioner is serving a sentence of life

imprisonment without parole for the first-degree murder conviction he received in

connection with Mr. Charles’ death and for which another judge in this District

already has denied him habeas relief. See Wimberly v. Warren, No. 2:18-11011,

2018 WL 6178999 (E.D. Mich. Nov. 27, 2018) (Borman, J.).

                                          5
      The concurrent sentence doctrine allows a federal court to “decline to hear a

substantive challenge to a conviction when the sentence on the challenged

conviction is being served concurrently with an equal or longer sentence on a valid

conviction.” Winn v. Renico, 175 F. App’x 728, 731 (6th Cir. 2006) (citing United

States v. Jeter, 775 F.2d 670 (6th Cir. 1985), cert. denied 475 U.S. 1142 (1979)).

The Sixth Circuit “has been … hesitant to apply this doctrine[,]” and “has invoked

it [only] when there is no possibility of adverse ‘collateral consequences’ if the

convictions stand.” Id. at 732; see also Groves v. Meko, 516 F. App’x. 507, 508

(6th Cir. 2013) (quoting Dale v. Haeberlin, 878 F.2d 930, 935 n. 3 (6th Cir. 1989))

(“The concurrent sentencing doctrine is a discretionary one, and courts ‘are

admittedly hesitant to apply [it].’”).

      Respondent fails to show the lack of collateral consequences attaching to

Petitioner’s first-degree murder conviction. See Pillette v. Berghuis, 408 F. App’x.

873, 886 n. 8 (6th Cir. 2010). Notably, although Petitioner’s first-degree murder

conviction has been affirmed on direct appeal and he has been denied habeas relief,

he still has the ability to challenge that conviction in the state courts via a post-

conviction motion for relief from judgment under Michigan Court Rule 6.500. For

that reason, the Court declines to invoke the concurrent sentence doctrine.




                                            6
                        B.     Petitioner’s Counsel of Choice Claim

       In his first ground for relief, Petitioner argues that his right to counsel of

choice was violated when the state court denied his motion to adjourn the trial and

substitute counsel with his third retained attorney. Petitioner moved to substitute

counsel and delay the proceedings three days before the first day of trial and,

again, on the first day of trial.

       The Michigan Court of Appeals rejected Petitioner’s claim, reasoning:

              In this case, defendant satisfied the first factor by asserting a
       constitutional right to retain counsel of his choice. But defendant did
       not establish a bona fide dispute with his retained counsel over trial
       strategy at the time of the motions, but rather expressed general
       dissatisfaction with defense counsel’s performance and counsel’s
       alleged lack of communication regarding the development of a
       general defense of innocence. Furthermore, considering that the trial
       proceedings were previously delayed because of a mid-trial defense
       request for a competency examination, which the trial court granted,
       that further delay occurred as a result of the trial court allowing
       defendant’s second retained attorney to enter an appearance as
       defendant’s counsel of choice, and that defendant waited until just
       before trial to attempt to substitute his third counsel of choice, the trial
       court’s conclusion that defendant was engaging in delay tactics was
       reasonable and found support in the record.

              Under the circumstances, the trial court decision not to allow
       another adjournment for defendant to proceed with another retained
       attorney was not an abuse of discretion. Balancing defendant’s right
       to counsel of his choice against the public interest in the prompt and
       efficient administration of justice, defendant’s Sixth Amendment right
       to counsel of choice was not violated.




                                            7
Wimberly, 2015 WL 6161545, at * 2. The state court’s decision was neither

contrary to nor an unreasonable application of clearly established Supreme Court

precedent.

      The Sixth Amendment right to the assistance of counsel does not guarantee a

criminal defendant representation by a particular attorney. Serra v. Mich. Dep’t of

Corr., 4 F.3d 1348, 1351 (6th Cir. 1993) (citing Caplin & Drysdale v. United

States, 491 U.S. 617, 624 (1989)). Nevertheless, “[a] criminal defendant who

desires and is financially able to retain his own counsel ‘should be afforded a fair

opportunity to secure counsel of his own choice.’” Id. (quoting Powell v.

Alabama, 287 U.S. 45, 53 (1932)). Indeed, “‘the Sixth Amendment guarantees a

defendant the right to be represented by an otherwise qualified attorney whom that

defendant can afford to hire, or who is willing to represent the defendant even

though he is without funds.’” United States v. Gonzalez-Lopez, 548 U.S. 140, 144

(2006) (quoting Caplin & Drysdale, 491 U.S. at 624-25).

      However, the right to counsel of one’s choice is a qualified right. Serra, 4

F.3d at 1348 (citing Wheat v. United States, 486 U.S. 153, 159 (1988)). Stated

differently, the right to counsel of one’s own choice “is not absolute.” Wilson v.

Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (citations omitted). “Although a

criminal defendant is entitled to a reasonable opportunity to obtain counsel of his

choice, the exercise of this right must be balanced against the court’s authority to

                                          8
control its docket.” Lockett v. Arn, 740 F.2d 407, 413 (6th Cir. 1984); see also

Gonzalez-Lopez, 548 U.S. at 151-52) (“Nothing we have said today casts any

doubt or places any qualification upon our previous holdings that limit the right to

counsel of choice and recognize the authority of trial courts to establish criteria for

admitting lawyers to argue before them … We have recognized a trial court’s wide

latitude in balancing the right to counsel of choice against the needs of fairness,

and against the demands of its calendar.”) (internal citations omitted). Finally, “the

right to counsel of choice may not be used to unreasonably delay trial.” Linton v.

Perini, 656 F.2d 207, 209 (6th Cir. 1981).

      Several factors are relevant when reviewing a motion for substitution of

counsel: “the timeliness of the motion; the adequacy of the [trial] court’s inquiry

into the defendant’s complaint; and the asserted cause for that complaint, including

the extent of the conflict or breakdown in communication between lawyer and

client (and the client’s own responsibility, if any, for that conflict).” Martel v.

Clair, 565 U.S. 648, 663 (2012). “Because a trial court’s decision on substitution

is so fact-specific, it deserves deference; a reviewing court may overturn it only for

an abuse of discretion.” Id. at 663-64.

      Petitioner’s request for a continuance to substitute in retained counsel was

untimely because it was made on the eve of trial. Petitioner has offered no reason

to the state courts or to this Court for why he did not attempt to retain his third

                                           9
counsel earlier. The Sixth Circuit has noted that “when ‘the granting of the

defendant’s request [for a continuance to obtain new counsel] would almost

certainly necessitate a last-minute continuance, the trial judge’s actions are entitled

to extraordinary deference.’” United States v. Whitfield, 259 F. App’x 830, 834

(6th Cir. 2008) (quoting United States v. Pierce, 60 F.3d 886, 891 (1st Cir.1995)).

The Sixth Circuit has rejected similar requests for the replacement of counsel as

being untimely. See United States v. Trujillo, 376 F.3d 593, 606-07 (6th Cir. 2004)

(motion for substitution of counsel was untimely, coming only three days prior to

the start of the trial); United States v. Jennings, 83 F.3d 145, 148 (6th Cir. 1996)

(motion to continue to obtain new counsel untimely when it was made the day

before trial); United States v. Watson, 620 F. App’x. 493, 501 (6th Cir. 2015)

(request for new counsel made 19 days before trial untimely); United States v.

Fonville, 422 F. App’x. 473, 480 (6th Cir. 2011) (request for new counsel made

less than a month and a half before trial not timely); United States v. Chambers,

441 F. 3d 438, 447 (6th Cir. 2006) (no abuse of discretion to deny request for new

counsel made a month and a half before trial). Petitioner’s request for a

continuance to obtain new counsel three days before trial was untimely,

particularly where he had several opportunities prior to trial to bring his

dissatisfaction with his second attorney to the trial court’s attention. Whitfield, 259

F. App’x. at 834.

                                          10
      Moreover, this was not the first time Petitioner moved for substitution of

counsel. Petitioner had already discharged his first attorney when he sought three

days before trial and then on the day of trial to discharge his second attorney. The

proceedings already had been delayed due to Petitioner replacing his first attorney.

Permitting him to discharge his second attorney to hire a third one would have

caused even further delay. Thus, the trial court did not err in denying Petitioner’s

request to discharge his second attorney.

      Second, Petitioner did not establish good cause for substitution of counsel,

where he failed to show that the conflict between himself and his attorney “was so

great that it resulted in a total lack of communication preventing an adequate

defense.” Jennings, 83 F. 3d at 149. Petitioner presented only general and vague

complaints about his second attorney’s performance. The record does not reflect

that this attorney was unprepared to proceed with trial or that there had been a

complete breakdown in Petitioner’s and his counsel’s communications.

      The Court therefore concludes that Petitioner is not entitled to habeas relief

on his counsel of choice claim.

               C.    Petitioner’s Ineffective Assistance of Counsel

      Petitioner claims that he was denied the effective assistance of trial counsel.

A defendant must prove two things to demonstrate ineffective assistance of

counsel:

                                         11
      First, the defendant must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so serious
      that counsel was not functioning as the “counsel” guaranteed the
      defendant by the Sixth Amendment. Second, the defendant must
      show that the deficient performance prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). When evaluating counsel’s

performance under Strickland’s first step, the reviewing court must apply a strong

presumption that counsel “rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Id. at 690. Stated

differently, the defendant is required to overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy. Id. at 689.

Courts must “not indulge in hindsight, but must evaluate the reasonableness of

counsel’s performance within the context of the circumstances at the time of the

alleged errors.” Pough v. United States, 442 F.3d 959, 966 (6th Cir. 2006)

(internal quotation marks and citation omitted).

      “[D]oubly deferential judicial review” applies to a Strickland claim

evaluated under § 2254(d)(1)’s standard. Knowles v. Mirzayance, 556 U.S. 111,

123 (2009). On habeas review, “the question ‘is not whether a federal court

believes the state court’s determination’ under the Strickland standard ‘was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.’” Id. (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The

pivotal question is whether the state court’s application of the Strickland standard

                                         12
was unreasonable. This is different from asking whether defense counsel’s

performance fell below Strickland’s standard.” Harrington v. Richter, 562 U.S.

86, 101 (2011). Further, “because the Strickland standard is a general standard, a

state court has even more latitude to reasonably determine that a defendant has not

satisfied that standard.” Knowles, 556 U.S. at 123 (citing Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)).

      Petitioner first argues that his trial counsel was ineffective for failing to

discuss trial strategy with him and investigate the case. According to Petitioner, as

a result of this failure, trial counsel represented in his opening statement that the

evidence would show that Petitioner was not the driver of the vehicle involved in

the shooting incident and that the shooting was related to illegal drugs. Petitioner

claims counsel’s opening remarks were defective because they were at odds with

evidence at trial indicating that Petitioner was, in fact, the driver of the vehicle, as

well as Petitioner’s own testimony, in which he admitted driving the vehicle but

that he did not know that the vehicle’s occupants possessed guns and would shoot

the victims.

      The Michigan Court of Appeals rejected Petitioner’s claim, reasoning:

              The nature and scope of defense counsel’s pretrial investigation
      is not apparent from the record. However, defense counsel would
      have had access to the same information that was available to
      defendant’s first attorney. The record also indicates that defendant
      testified at trial against the advice of counsel. Defense counsel’s
      opening statement reflects a strategy of attacking the sufficiency and
                                           13
      quality of the prosecution’s evidence. Defense counsel argued that
      the prosecutor would not be able to prove that the gunshots were fired
      from the same vehicle that cut off the Range Rover outside the casino,
      but further argued that even if it was the same vehicle, the prosecutor
      would not be able to show that defendant did anything more than
      drive the vehicle. Defense counsel also asserted that the prosecutor
      was going to offer Avantis Parker’s testimony as a “desperate”
      measure, because the prosecutor knew that proof beyond a reasonable
      doubt was lacking, but that Parker was a drug dealer, armed robber,
      and murderer who had no credibility.

             Although there are times when a defense attorney serves the
      client’s interest by making a concession in opening statement,
      defendant has failed to establish that defense counsel engaged in
      unsound trial strategy by proposing to hold the prosecution to its
      burden of proof, even if that strategy was not specifically discussed
      with defendant before trial. Although defendant asserts that defense
      counsel’s opening statement put him in a position of having to admit
      that certain statements were not true, defendant cites no factual
      support for this argument. A defendant may not leave it to this Court
      to search for factual support for a claim.

              In addition, defense counsel appropriately modified his strategy
      in closing argument to conform to defendant’s testimony that he was
      merely present. Counsel asserted that defendant could have declined
      to testify and held the prosecution to its obligation to prove its case,
      but explained that defendant “couldn’t sit there and let you labor
      under the assumption that he was not there. He needed to tell you
      what happened.” Considering counsel’s strategy in light of the record
      as a whole, defendant has not overcome the presumption that
      counsel’s strategy was objectively reasonable, or shown that he was
      prejudiced by the strategy employed. The fact that a strategy does not
      work does not establish ineffective assistance of counsel.

Wimberly, 2015 WL 6161545, at *9 (internal citations omitted) (emphasis in

original). The state court’s decision was not an unreasonable application of the

Strickland standard.

                                        14
      As an initial matter, Petitioner fails to offer any evidence suggesting that his

second attorney did not investigate the facts of the case or was unprepared for trial.

Petitioner does not identify evidence that his attorney failed to uncover or a

defense that he failed to develop. Moreover, Petitioner’s trial attorney was his

second attorney and counsel may have relied on the investigation of Petitioner’s

former counsel. The Sixth Circuit “has recognized that a defendant is not denied

effective assistance of counsel even if his attorney conducts no independent

investigation of his own but merely receives and relies upon a prior attorney’s

work product in going to trial.” Ray v. Rose, 535 F.2d 966, 975 (6th Cir. 1976).

      Petitioner also fails to show that trial counsel’s opening statement was

deficient. Counsel did suggest during his opening statement that the prosecutor

would be unable to show that the vehicle involved in the shooting was the same

vehicle involved in the earlier confrontation at the MGM Grand Casino. However,

counsel also stated that even if Petitioner was the driver of the vehicle involved in

the shooting, the evidence would show that he had no knowledge that his

passengers were armed with weapons or would shoot at the victims and that he was

merely present at the scene. (3/4/14 Trial Tr. at 113-21, ECF No. 5-9 at Pg ID

743-51.)

      Petitioner argues that it was unreasonable for defense counsel to argue that

he was not the driver of the vehicle involved in the shooting because the valet at

                                          15
the casino testified that Petitioner got into the vehicle shortly before. However,

there was evidence from which counsel could have argued that the vehicles were

not the same. When Officer Joseph White interviewed Mr. Charles’ companion,

Ms. Dudley, after the shooting, Ms. Dudley did not identify the make or model of

the “dark SUV” involved in the shooting. Further, Ms. Dudley was not able to

provide a description of the SUV’s occupants, other than that she saw two black

males who were approximately thirty years old. (3/5/14 Trial. Tr. at 70-73, ECF

No. 5-10 at Pg ID 881-883.) Although Ms. Dudley believed that the vehicle was

the same vehicle involved in the earlier altercation, she told Officer White that she

purposefully kept her eyes directed straight ahead when the vehicle pulled up

alongside the vehicle in which she and Mr. White were riding because she did not

want to make eye contact with the occupants. (Id. at 77-78, Pg ID 887-88.)

      A defense attorney may, in the exercise of his or her professional judgment,

argue alternative or inconsistent theories of defense without engaging in ineffective

assistance of counsel. See Brown v. Dixon, 891 F.2d 490, 494-95 (4th Cir. 1989)

(holding that “neither the presentation of inconsistent defenses—that [the

petitioner] either did not commit the murders or did so while drunk … deprived

[the petitioner] of effective assistance of counsel”); see also Singleton v. Lockhart,

871 F.2d 1395, 1400 (8th Cir. 1989) (“There is nothing unusual about arguing

inconsistent or alternative theories of defense.”). Counsel was not ineffective in

                                          16
seeking to present alternate defense theories that could exonerate Petitioner, even if

counsel’s theory that the vehicle involved in the earlier altercation was not

involved in the actual shooting seemed implausible in hindsight.

      Counsel also was not ineffective for abandoning the defense that Petitioner

was not present at the time of the shooting, as Petitioner decided to testify against

the advice of counsel (3/11/14 Trial Tr. at 41, ECF No. 5-13 at Pg ID 1318) and

then admitted to driving the vehicle involved in the shooting. While defense

counsel’s failure to fulfil an important promise in an opening statement may

sometimes amount to deficient performance, see English v. Romanowski, 602 F.3d

714, 729 (6th Cir. 2010), counsel’s decision to abandon a defense raised in his or

her opening statement is not ineffective assistance if the evidence presented at trial

no longer supports such a defense. See, e.g., King v. Westbrooks, 847 F.3d 788,

796-97 (6th Cir. 2017). “An attorney’s failure to fulfill promises made in opening

statement is not often a successful basis for an ineffective assistance claim.”

Hampton v. Leibach, 290 F. Supp. 2d 905, 928 (N.D. Ill. 2001), aff'd, 347 F.3d 219

(7th Cir. 2003). This is because “[t]he decision to change strategy during trial is

often forced upon defense counsel by the vagaries of the courtroom arena.” Id.

      Petitioner argues that trial counsel’s opening statement was defective

because it opened the door for Avantis Parker’s testimony that Petitioner was




                                          17
involved in Mr. Charles’ murder. The Michigan Court of Appeals rejected this

claim, explaining:

             We also reject defendant’s argument that defense counsel’s
      opening statement was ineffective because it opened the door to
      Parker’s testimony regarding defendant’s involvement in Charles’s
      murder, thereby leading to the consciousness-of-guilt instruction.
      However, the record discloses that regardless of defense counsel’s
      opening statement, the prosecutor intended to use Parker’s testimony
      to establish, at a minimum, defendant’s involvement in trying to bribe
      Charles to keep him from testifying against defendant. That evidence
      alone would have supported a consciousness-of-guilt instruction. In
      addition, it is apparent from defense counsel’s opening statement that
      he wanted to show Parker’s involvement in Charles’s murder to
      further attack his credibility. Counsel later elicited testimony from
      Parker that he hoped that his testimony in this case would help him at
      sentencing for his second-degree murder conviction related to
      Charles’s murder. Counsel’s decision to pursue that subject matter
      was clearly a matter of trial strategy, and, while perhaps a close call,
      defendant has not overcome the strong presumption that counsel
      exercised reasonable professional judgment.

Wimberly, 2015 WL 6161545, at *10 (citation omitted). The state court did not

unreasonably apply Strickland’s standard because trial counsel’s argument was

part of a legitimate strategy to cast doubt on Mr. Parker’s credibility. See, e.g.,

Campbell v. United States, 364 F.3d 727, 734-35 (6th Cir. 2004) (counsel’s

performance in eliciting prejudicial testimony from three government witnesses on

cross-examination was not deficient, as required to support claim of ineffective

assistance; because questions asked on cross examination were part of legitimate

strategy to cast doubt on witnesses’ testimony).



                                          18
      Petitioner next contends that counsel was ineffective for failing to ask the

trial court to re-read the instruction on aiding and abetting when the jurors asked

whether there was a distinction between the principal and an accessory to the

crime. Petitioner also argues that counsel should have asked the trial court to re-

read the instructions on inducement and mere presence as well. In response to the

jury’s question, the trial court suggested re-reading the aiding and abetting

instruction and the prosecutor agreed. Defense counsel argued that the answer to

the jury’s question should be “no” and that the aiding and abetting instruction did

not answer the jurors’ question.

      The Michigan Court of Appeals rejected this claim, reasoning:

             Lastly, defendant argues that defense counsel’s performance
      was deficient because he did not ask the trial court to reread the aiding
      and abetting jury instructions in response to a jury question during
      deliberations. We disagree. Counsel did not object to having the
      court reread the aiding and abetting instructions, but appropriately
      observed that it would not answer the jury’s question. The jury only
      inquired whether there is a difference between a person who is guilty
      as an aider or abettor, or as a direct participant. Defendant does not
      challenge the trial court’s response, which accurately informed the
      jury that there is “no difference” between the two. The jury’s limited
      question did not express confusion regarding what constitutes aiding
      or abetting in the first instance. Defense counsel was not ineffective
      for not insisting that the trial court reread jury instructions that would
      not have specifically answered the jury’s question.

Wimberly, 2015 WL 6161545, at *10. This also was not an unreasonable

application of the Strickland standard.



                                          19
       To prevail on this claim, Petitioner must show that trial counsel’s failure to

request re-instruction of the jury, in response to their inquiry, was unreasonable.

See Grayson v. Thompson, 257 F.3d 1194, 1223-24 (11th Cir. 2001). Petitioner

was not ineffective for failing to ask the trial court to re-read the aiding and

abetting instruction because the court’s response to the jurors adequately answered

their question.

       Petitioner next contends that trial counsel was ineffective for failing to call

two “alibi” witnesses to testify that he was not the shooter: Lawrence Mathews and

Tisha Austin. Petitioner submitted affidavits from both potential witnesses in

support of his direct appeal. (See ECF No. 5-17 at Pg ID 1711-15.) In her

affidavit, Ms. Austin states that she was on the telephone with Petitioner during the

incident and that he subsequently came to her house and told her his co-defendants

had shot at some people on the freeway. (Id. at 1711-12.) Mr. Mathews, who was

in Petitioner’s vehicle when the shooting incident occurred, states in his affidavit

that he offered to testify at Petitioner’s trial that Petitioner did not participate in the

shooting and did not help in any way.2 (Id. at 1715.)


2
 Mr. Mathews was not charged with Petitioner and Steven Smith-Rush in
connection with the shooting incident and it does not appear that charges were ever
brought against him. However, Mr. Mathews was charged and tried with
Petitioner in connection with Mr. Charles’ murder and was found guilty of first-
degree murder and felony firearm. See People v. Mathews, Case No. 13-001535-
FC (Washtenaw Cty. Cir. Ct.) Mr. Mathews is serving a life sentence in
connection with his convictions.
                                        20
         The Michigan Court of Appeals rejected Petitioner’s claim, providing the

following reasoning:

         [A]fter reviewing the affidavits of the alleged “alibi” witnesses that
         were filed by defendant in support of his motion to remand, we
         conclude that remand for a Ginther hearing[3] is not warranted because
         we are not persuaded that the affidavits establish a reasonable
         probability that the result of the trial would have been different if the
         witnesses had testified at trial consistent with their affidavits. None of
         the affiants could have supported an alibi defense because they do not
         place defendant elsewhere than at the scene of the shooting. The
         affidavits of Tisha Austin and Lawrence Mathews might have
         corroborated portions of defendant’s trial testimony regarding his
         version of the circumstances of the shooting. But Austin’s averments
         about her phone conversation with defendant while he was driving the
         Expedition are not substantial enough to demonstrate a reasonable
         probability of a different outcome. Apart from the fact that her
         relationship with defendant affected her credibility, Austin was not an
         eyewitness and would not be able to explain how the vehicles could
         have become stuck together during the shooting, and then become
         unstuck as defendant claimed in his testimony. And while Mathews
         averred that he fired the gunshots at the Range Rover, the prosecutor’s
         aiding and abetting theory did not require proof that defendant was a
         shooter. In addition, defense counsel could not have compelled
         Mathews to testify, and Mathews did not indicate in his affidavit that
         he would have been willing to incriminate himself by testifying to the
         alleged facts at the time of defendant’s trial.

Wimberly, 2015 WL 6161545, at * 16 (internal citations omitted). Under

§ 2254(d)(1)’s “doubly deferential” standard, this Court cannot conclude that the

state court unreasonably applied Strickland’s standard.




3
    People v. Ginther, 390 Mich. 436, 212 N.W. 2d 922 (1973).
                                          21
      Ms. Austin was not present when the crime took place and therefore could

not have exonerated Petitioner. Moreover, her testimony, as well as Mr. Mathews’

testimony, would have confirmed that Petitioner was present during the shooting.

As the Michigan Court of Appeals explained, the prosecutor presented an aiding

and abetting theory which did not require proof that Petitioner was a shooter.

Further, Mr. Mathews would have had to incriminate himself had he testified at

Petitioner’s trial and could have invoked his Fifth Amendment right against self-

incrimination if called to testify. In light of this fact, defense counsel could have

reasonably determined that it would not be in Petitioner’s best interest to call him

as a defense witness. See e.g. Davis v. Lafler, 658 F.3d 525, 537 (6th Cir. 2011).

      For these reasons, Petitioner is not entitled to habeas relief on his ineffective

assistance of counsel claim.

                               D. Petitioner’s Sentencing Claim

      In his final claim, Petitioner contends that his Sixth Amendment right to a

jury trial was violated when the trial court scored several of the offense variables

of the sentencing guidelines based on facts that had neither been submitted to a

jury and proven beyond a reasonable doubt nor admitted to by Petitioner.

Petitioner also argues that the trial court erred in departing above the sentencing

guidelines range.




                                          22
      It is well-established that “federal habeas corpus relief does not lie for errors

of state law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991). Thus, to the extent

Petitioner is claiming that the state trial court misapplied the Michigan Sentencing

Guidelines, the claim is not cognizable on federal habeas review because it is

basically a state law claim. See Howard v. White, 76 F. App’x. 52, 53 (6th Cir.

2003). Errors in the application of state sentencing guidelines cannot

independently support habeas relief. See Kissner v. Palmer, 826 F.3d 898, 904

(6th Cir. 2016). Further, a sentence that is within the statutory limits, like

Petitioner’s, see Mich. Comp. Laws § 750.83, is generally not subject to habeas

review. See Miller v. Winn, No. 18-1540, 2018 WL 5849899, at *3 (6th Cir. Aug.

27, 2018) (citing Townsend v. Burke, 334 U.S. 736, 741 (1948)); Cooper v. Haas,

No. 17-1235, 2018 WL 1224451, at *5 (6th Cir. Jan. 9, 2018) (same).

      Petitioner relies on the Supreme Court’s decision in United States v. Alleyne,

570 U.S. 99 (2013), to argue that the state court’s sentence violated his Sixth

Amendment right to a jury trial. In Alleyne, the Court held that “any fact that

increases the mandatory minimum is an ‘element’ that must be submitted to the

jury.” Id. at 103. Petitioner also cites the Michigan Supreme Court’s decision in

People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), in which the Court held that,

in light of Alleyne, Michigan’s sentencing scheme was unconstitutional to the

extent that it required judicial fact-finding to score offense variables that

                                           23
mandatorily increase the floor of the guidelines’ minimum sentencing range. Id. at

506.

       The state trial court, however, departed upwards from the sentencing

guidelines when sentencing Petitioner. As such, the holdings in Alleyne and

Lockridge are inapplicable to his case. See Cooper, 2018 WL 1224451 at *5

(citing Apprendi v. New Jersey, 530 U.S. 466, 481 (2000) (“We should be clear

that nothing … suggests that it is impermissible for judges to exercise discretion—

taking into consideration various factors relating both to offense and offender—in

imposing a judgment within the range prescribed by statute.”)); see also United

States v. Bell, 795 F.3d 88, 104 (D.C. Cir. 2015) (citing United States v. Jones, 744

F.3d 1362, 1369 (D.C. Cir. 2014) (it is “the settled rule that enhancing a sentence

within the statutory range based on facts found by the judge, as opposed to the

jury, does not violate the Sixth Amendment”)). Because Alleyne does not prohibit

an upward departure from the sentencing guidelines range, Petitioner’s sentencing

claim lacks merit.

       Petitioner also cites to Gall v. United States, 552 U.S. 38 (2007), and Rita v.

United States, 551 U.S. 338 (2007), in connection with his sentencing claim. He

fails to articulate, however, how his sentence is contrary to or an unreasonable

application of either of these Supreme Court decisions. Petitioner did not mention

either Supreme Court decision in his state court filings. (See ECF No. 5-17.)

                                          24
“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived.” Dillery v. City of Sandusky, 398

F.3d 562, 569 (6th Cir. 2005).

      For these reasons, the Court concludes that Petitioner is not entitled to

habeas relief on his sentencing claim.

                                 IV.     Conclusion

      For the reasons set forth above, the Court is denying Petitioner’s application

for the writ of habeas corpus under § 2254. In order to appeal the Court’s decision,

Petitioner must obtain a certificate of appealability (“COA”). See 28 U.S.C.

§ 2253(c)(1).

      To obtain a COA, a habeas petitioner must “ma[k]e a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

showing, the petitioner must demonstrate “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84

(2000) (internal quotation marks and citation omitted). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims to be debatable or wrong. Id. at 484.

                                          25
      The Court does not believe that Petitioner satisfies the threshold for

entitlement to a COA with respect to his sentencing claim and claim concerning

the retention of counsel of his choice. However, the Court does believe that

reasonable jurists could debate whether Petitioner was denied the effective

assistance of counsel with respect to his trial counsel’s (1) failure to investigate the

case and confer with Petitioner regarding trial strategy and (2) opening statements

that opened the door for Avantis Parker’s testimony that Petitioner was involved in

Mr. Charles’ murder.

      Accordingly,

      IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DENIED;

      IT IS FURTHER ORDERED that Petitioner is denied a certificate of

appealability with respect to his sentencing claim and claim concerning the

retention of counsel of his choice; however, Petitioner is granted a certificate of

appealability with respect to his claim that he was denied the effective assistance of

counsel due to counsel’s (1) failure to investigate the case and confer with

Petitioner regarding trial strategy and (2) statements that opened the door for

Avantis Parker’s testimony that Petitioner was involved in Mr. Charles’ murder.




                                          26
      IT IS FURTHER ORDERED that Petitioner is granted leave to proceed in

forma pauperis if he decides to appeal this decision.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: September 13, 2019




                                         27
